 
Exhibit 10(kk)
 
 
CenterPoint Energy, Inc.
Summary of Non-Employee Director Compensation
 
The following is a summary of compensation paid to the non-employee directors of
CenterPoint Energy, Inc. (the “Company”) effective April 24, 2008. For
additional information regarding the compensation of the non-employee directors,
please read the definitive proxy statement relating to the Company’s 2009 annual
meeting of shareholders to be filed pursuant to Regulation 14A.
 

 
•
 
Annual retainer fee of $50,000 for Board membership;
         
•
 
Fee of $2,000 for each Board or Committee meeting attended;
         
•
 
Supplemental annual retainer of $15,000 for serving as a chairman of the Audit
Committee;
         
•
 
Supplemental annual retainer of $10,000 for serving as a chairman of the
Compensation Committee; and
         
•
 
Supplemental annual retainer of $5,000 for serving as a chairman of any other
Board committee.

 
The Chairman receives the compensation payable to other non-employee directors
plus supplemental compensation pursuant to a letter agreement with the Company
incorporated by reference to Exhibit 10(p) to the Company’s Annual Report on
Form 10-K for the year ended December 31, 2007.
 
Stock Grants. Each non-employee director may also receive an annual grant of up
to 5,000 shares of CenterPoint Energy common stock which vest in one-third
increments on the first, second and third anniversaries of the grant date. Upon
the initial nomination to the Board, in addition to the annual grant, a
non-employee director may be granted a one-time grant of up to 5,000 shares of
CenterPoint Energy common stock.
 
Deferred Compensation Plan. Directors may elect each year to defer all or part
of their annual retainer fees and meeting fees. Directors participating in these
plans may elect to receive distributions of their deferred compensation and
interest in three ways: (i) an early distribution of either 50% or 100% of their
account balance in any year that is at least four years from the year of
deferral up to the year in which they reach age 70, (ii) a lump sum distribution
payable in the year after they reach age 70 or upon leaving the Board of
Directors, whichever is later, or (iii) 15 annual installments beginning on the
first of the month coincident with or next following age 70 or upon leaving the
Board of Directors, whichever is later.
 
Director Benefits Plan. Non-employee directors elected to the Board before 2004
participate in a director benefits plan under which a director who serves at
least one full year will receive an annual cash amount equal to the annual
retainer (excluding any supplemental retainer) in effect when the director
terminates service. Payments under this plan begin the January following the
later of the director’s termination of service or attainment of age 65, and may
be spread over a period of time to be selected by each director.
 
Executive Life Insurance Plan. Non-employee directors who were elected to the
Board before 2001 participate in CenterPoint Energy’s executive life insurance
plan. This plan provides endorsement split-dollar life insurance with a death
benefit of $180,000 with coverage continuing after the director’s termination of
service at age 65 or later. Directors elected to the Board after 2000 may not
participate in this plan.
 

 
 

--------------------------------------------------------------------------------

 
